Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on December 10,2020.
3.	Claims 1, 5-16 and 21-27 are pending in this application.
4.	Claims 1, 15 and 16 have been amended. Claims 2-4  and 17-20 have been canceled. New claims 21-27 are presented for examination.
Response to Arguments
5.	Applicant's arguments filed December 10,2020 have been fully considered but they are deemed moot in view of the necessitated new grounds of rejection.

Oath/Declaration
6.	A copy of the inventor’s oath or declaration has been received on February 12, 2021. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 5-7, 9-11, 13, 15-16 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over DE SILVA et al.(DE SILVA et al., "Adaptive sharpening of depth maps for 3D-TV," Electronics Letters, Vol. 46, No. 23, XP6037077, pp. 1-2 (November 11,2010), cited in IDS by Applicant)(hereinafter De Silva) in view of HANNUKSELA et al.(US 2013/0002816 A1)(hereinafter Hannuksela) in further view of HANNUKSELA et al.(US 2015/0304665 A1)(hereinafter Hannuksela2).
Regarding claims 1, 15 and 16, De Silva teaches an apparatus and a method for processing 3D video data using inter-view prediction[See abstract  and Introduction sections regarding method for representing 3D multiview video] and a non-transitory computer-readable medium comprising processor-executable instructions which when executed by a processors of a computer, the apparatus comprising a processor / applied to an apparatus comprising a processor [See abstract  and Introduction sections regarding method for use in 3D-TV using video codecs. It is implicit the use of a processor and memory for encoding and decoding the 3D video] configured to / the method comprising / cause the computer to perform operations including : 
[See first page, Introduction section and Results section regarding image sharpening method based on adaptive bilateral filtering to recover compressed depth maps. The depth maps are compressed with the H.264/AVC reference encoder, Joint Model (JM) software version 15.1, at five different quantisation parameter (QP) settings (22,27,32,37,40)… Thus, reference quantization is defined by the bit-depth of the depth map];
 obtain reduced range information / obtaining, by the processors of the apparatus,  a reduced range information / obtaining reduced range information associated with the reference depth information map, wherein the reduced range information defines a reduced range of depth quantization levels available for the inter-view prediction within a range of quantization levels defined by the predetermined reference quantization[See in first page, right-hand column second paragraph regarding the use of a piecewise smooth property of depth maps to propose a non-training based method to find adaptation parameters of sa. Outputs of the histogram analysis (step 1) are used to aid the adaptive bilateral filtering(step II). Histogram analysis was performed on 64 x 64 blocks to find all the dominant peaks within the block. Each peak is enclosed by two immediate minimums(valleys) on either side, except the peak is at 0 or 255 grey levels. As seen in first page, right-hand column, penultimate paragraph, Vhigh and Vlow define a sub-range of the histogram of depth values.]; 
process / processing, by the processor of the apparatus, / processing a reconstructed distance information value of the reconstructed depth information video coding block associated with the reference view using a distance information value adaptation function to obtain an [See first page regarding equations (1), (2), (3), (6) and (7) used to define the bilateral filter], wherein the reconstructed distance information value corresponds to the reconstructed depth information value of the reconstructed depth information video coding block or a further processed version thereof[See first page regarding depth values qualify as distance information], and wherein the distance information value adaptation function is based on the reduced range information[See in first page, right-hand column second paragraph regarding the use of a piecewise smooth property of depth maps to propose a non-training based method to find adaptation parameters of sa. Outputs of the histogram analysis (step 1) are used to aid the adaptive bilateral filtering(step II). Histogram analysis was performed on 64 x 64 blocks to find all the dominant peaks within the block. Each peak is enclosed by two immediate minimums(valleys) on either side, except the peak is at 0 or 255 grey levels. As seen in first page, right-hand column, penultimate paragraph, in equation (7),  Vhigh and Vlow define a sub-range of the histogram of depth values.]; and 
implement at least one of the following (a) and (b) / implementing, by the processor of the apparatus, at least one of the following (a) and (b) / implementing at least one of the following (a) and (b):
(a) generating a predicted texture video coding block of a dependent texture frame associated with a dependent view on the basis of the adapted reconstructed distance information value of the reconstructed depth information video coding block associated to the reference view and a corresponding reconstructed texture video coding block of a reference texture frame associated with the reference view[See page 1, Introduction section regarding use of texture image and per-pixel depth map to represent 3D multiview video. The depth maps, which can be represented as greyscale images, are used for rendering novel views at arbitrary viewpoints in 3D television. A novel view corresponds to a dependent view].

However, generating a predicted depth information and predicted texture video coding block of a dependent depth information map associated with a dependent view on the basis of an adapted reconstructed distance information value of the reconstructed depth information video coding block associated with the reference view was well known in the art at the time of the invention was filed as evident from the teaching of Hannuksela[See at least Figs. 1a-1b and 4-6, par. 0003, 0008, 0010, 0012, 0035,  0050-0055, 0089, 0092-0096 regarding the method comprises reconstructing encoded depth data of at least one other depth element, and using said reconstructed depth data as a prediction source in encoding of said at least one depth element. According to an embodiment, the method comprises reconstructing at least part of an image using said at least one encoded texture element, extracting a feature from said at least part of an image using image feature extraction, and controlling said filtering using said feature. According to an embodiment, the at least one texture encoding parameter is indicative of at least one of the group of an encoding process, a filtering process, a prediction process, a transform process, a quantization process, a feature of a picture, a coded texture element and a non-coded texture element… Inter-view prediction may refer to a prediction derived from decoded samples of another view component in the same access unit that also comprises the current view component… The decoding of the depth picture may happen in a video decoding loop e.g. similar to a H.264/AVC video decoding loop, or another kind of a decoding loop based on some sort of prediction. The depth picture decoding loop may be identical to the texture picture decoding loop. In phase 156, a depth element may be filtered based on the texture encoding parameters formed in phase 152. The filtering may happen inside the decoding loop e.g. in a loop filter. The filtering may be carried out to smooth and correct depth information so that it corresponds better to the appropriate (in terms of visual appearance) depth information associated with the texture pictures… In a joint texture -depth map filtering approach, the filtering of depth images may be applied in the coding loop. In this approach, edge-preserving structural information extracted from the textural/color information may be used to configure the filtering operations over the depth map data. The filtered depth images may be stored as reference pictures for inter and inter-view prediction of other depth images…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify De Silva with Hannuksela teachings by including “(b) generating a predicted depth information video coding block of a dependent depth information map associated with the dependent view on the basis of the adapted reconstructed distance information value of the reconstructed depth information video coding block associated with the reference view” because this combination has the benefit of providing texture and depth prediction methods when coding depth maps in multi-view or 3D video coding[See Hannuksela: at least Figs. 1a-1b and 4-6, par. 0003, 0008, 0010, 0012, 0035,  0050-0055, 0089, 0092-0096].
De Silva and Hannuksela do not explicitly disclose wherein the distance information value adaptation function is configured to increase a number of quantization levels available to represent adapted reconstructed distance information values associated with reconstructed depth information values within the reduced range.
However, configuring a distance or depth information adaptation function to increase a number of quantization levels available for representing adapted reconstructed distance information values associated with the reduced range of reconstructed depth information values was well known in the art at the time of the invention was filed as evident from the teaching of Hannuksela2 [See at least par. 0515-0519 regarding  depth values Z may be non-linearly quantized to produce depth map values d as shown in the equation below and the dynamical range of represented Z are limited with depth range parameters Znear/Zfar.
                
                    d
                    =
                    
                        
                            
                                
                                    
                                        
                                            2
                                        
                                        
                                            N
                                        
                                    
                                    -
                                    1
                                
                            
                            .
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            z
                                        
                                    
                                    -
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    Z
                                                
                                                
                                                    f
                                                    a
                                                    r
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    Z
                                                
                                                
                                                    n
                                                    e
                                                    a
                                                    r
                                                
                                            
                                        
                                    
                                    -
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    Z
                                                
                                                
                                                    f
                                                    a
                                                    r
                                                
                                            
                                        
                                    
                                
                            
                            +
                            0.5
                        
                    
                
            
In such representation, N is the number of bits to represent the quantization levels for the current depth map, the closest and farthest real-world depth values Znear and Zfar, corresponding to depth values (2N-1) and 0 in depth maps, respectively.  The equation above could be adapted for any number of quantization levels by replacing 2N with the number of quantization levels…(Thus the equation can be configured to increase the number of quantization levels available for representation of the adapted reconstructed distance/depth values)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify De Silva and Hannuksela  with Hannuksela2 teachings by including “wherein the distance information value adaptation function is configured to increase a number of quantization levels available to represent adapted reconstructed distance information values associated with reconstructed depth information values within the reduced range” because this combination has the benefit of providing a method for depth or distance quantization in 3D video coding [See Hannuksela2: at least par. 0515-0519].
Regarding claims 5, 21 and 22, De Silva, Hannuksela and Hannuksela2 teach all the limitations of claims 1, 15 and 16, and are analyzed as previously discussed with respect to those claims.  Further on, when combined teachings, De Silva teaches or suggest wherein the processor is further configured to/ further comprising/ wherein the processor-executable instructions which when executed by the processor of the computer further cause the computer to perform the operations including:  determine / determining the reduced range information, including a lower depth information value representing a lower limit of the reduced range and an [See De Silva: in first page, right-hand column second paragraph regarding the use of a piecewise smooth property of depth maps to propose a non-training based method to find adaptation parameters of sa. Outputs of the histogram analysis (step 1) are used to aid the adaptive bilateral filtering(step II). Histogram analysis was performed on 64 x 64 blocks to find all the dominant peaks within the block. Each peak is enclosed by two immediate minimums(valleys) on either side, except the peak is at 0 or 255 grey levels. As seen in first page, right-hand column, penultimate paragraph, Vhigh and Vlow define a sub-range of the histogram of depth values.], associated with the reference view by performing an outlier detection among occurring reconstructed depth information values occurring in a reconstructed version of the depth information map associated with the reference view[See Da Silva: in first page, right-hand column regarding the use of a piecewise smooth property of depth maps to propose a non-training based method to find adaptation parameters of sa. Outputs of the histogram analysis (step 1) are used to aid the adaptive bilateral filtering(step II). Histogram analysis was performed on 64 x 64 blocks to find all the dominant peaks within the block. Each peak is enclosed by two immediate minimums(valleys) on either side, except the peak is at 0 or 255 grey levels. To reduce the spread beside the peaks in the histogram of the compressed image, the similarity filter kernel of the proposed ABF is implemented as a Gaussian centred at the nearest peak(Np) to Ip as shown in equation (6).  In equation (7),  Vhigh and Vlow define a sub-range of the histogram of depth values.]. 
Regarding claims 6, 23 and 24, De Silva, Hannuksela and Hannuksela2 teach all the limitations of claims 5, 15 and 16, and are analyzed as previously discussed with respect to those claims.  Further on, De Silva teaches or suggest wherein the processor is configured to / further comprising  /wherein the processor-executable instructions which when executed by the processor of the computer further cause the computer to perform the operations including: determine / determining the reduced range information such that at least one of the following [See Da Silva: in first page, right-hand column regarding the use of a piecewise smooth property of depth maps to propose a non-training based method to find adaptation parameters of sa. Outputs of the histogram analysis (step 1) are used to aid the adaptive bilateral filtering(step II). Histogram analysis was performed on 64 x 64 blocks to find all the dominant peaks within the block. Each peak is enclosed by two immediate minimums(valleys) on either side, except the peak is at 0 or 255 grey levels. To reduce the spread beside the peaks in the histogram of the compressed image, the similarity filter kernel of the proposed ABF is implemented as a Gaussian centred at the nearest peak(Np) to Ip as shown in equation (6).  In equation (7),  Vhigh and Vlow define a sub-range of the histogram of depth values.]. 

Regarding claims 7, 25 and 26, De Silva, Hannuksela and Hannuksela2 teach all the limitations of claims 5, 25 and 26, and are analyzed as previously discussed with respect to those claims.  Further on, De Silva teaches or suggest wherein the processor is further configured to / further comprising: / wherein the processor-executable instructions which when executed by the processor of the computer further cause the computer to perform the operations including: determine/determining a histogram about an occurrence of reconstructed depth information values in the reconstructed version of the depth information map associated with the reference view to perform the outlier detection[See Da Silva: in first page, right-hand column regarding the use of a piecewise smooth property of depth maps to propose a non-training based method to find adaptation parameters of sa. Outputs of the histogram analysis (step 1) are used to aid the adaptive bilateral filtering(step II). Histogram analysis was performed on 64 x 64 blocks to find all the dominant peaks within the block. Each peak is enclosed by two immediate minimums(valleys) on either side, except the peak is at 0 or 255 grey levels. To reduce the spread beside the peaks in the histogram of the compressed image, the similarity filter kernel of the proposed ABF is implemented as a Gaussian centred at the nearest peak(Np) to Ip as shown in equation (6).  In equation (7),  Vhigh and Vlow define a sub-range of the histogram of depth values. Also as shown in Figs. 1 and 2, the use of depth map histograms]. 
Regarding claim 9, De Silva, Hannuksela and Hannuksela2 teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Hannuksela teaches or suggests wherein the processor is further configured to: apply a spatial filter to the adapted reconstructed distance information value of the reconstructed depth information video coding block associated with the reference view to obtain a spatially filtered adapted reconstructed depth information value of the reconstructed depth information video coding block associated with the reference view[See at least Figs. 1a-1b and 4-6, par. 0003, 0008, 0010, 0012, 0035,  0050-0055, 0089, 0092-0096 regarding the method comprises reconstructing encoded depth data of at least one other depth element, and using said reconstructed depth data as a prediction source in encoding of said at least one depth element…The depth picture decoding loop may be identical to the texture picture decoding loop. In phase 156, a depth element may be filtered based on the texture encoding parameters formed in phase 152. The filtering may happen inside the decoding loop e.g. in a loop filter. The filtering may be carried out to smooth and correct depth information so that it corresponds better to the appropriate (in terms of visual appearance) depth information associated with the texture pictures… In a joint texture -depth map filtering approach, the filtering of depth images may be applied in the coding loop. In this approach, edge-preserving structural information extracted from the textural/color information may be used to configure the filtering operations over the depth map data. The filtered depth images may be stored as reference pictures for inter and inter-view prediction of other depth images…]; and implement at least one of the following (a) and (b): (a) generating the predicted texture video coding block of the dependent texture frame associated with the dependent view on the basis of the spatially filtered adapted reconstructed depth information value of the reconstructed depth information video coding block associated to the reference view and the corresponding reconstructed texture video coding block of a reference texture frame associated with the reference view; and (b) generating the predicted depth information video coding block of the dependent depth information map associated with the dependent view using the adapted reconstructed depth information value of the reconstructed depth information video coding block associated with the reference view[See at least Figs. 1a-1b and 4-6, par. 0003, 0008, 0010, 0012, 0035,  0050-0055, 0089, 0092-0096 regarding the method comprises reconstructing encoded depth data of at least one other depth element, and using said reconstructed depth data as a prediction source in encoding of said at least one depth element. According to an embodiment, the method comprises reconstructing at least part of an image using said at least one encoded texture element, extracting a feature from said at least part of an image using image feature extraction, and controlling said filtering using said feature. According to an embodiment, the at least one texture encoding parameter is indicative of at least one of the group of an encoding process, a filtering process, a prediction process, a transform process, a quantization process, a feature of a picture, a coded texture element and a non-coded texture element… Inter-view prediction may refer to a prediction derived from decoded samples of another view component in the same access unit that also comprises the current view component… The decoding of the depth picture may happen in a video decoding loop e.g. similar to a H.264/AVC video decoding loop, or another kind of a decoding loop based on some sort of prediction. The depth picture decoding loop may be identical to the texture picture decoding loop. In phase 156, a depth element may be filtered based on the texture encoding parameters formed in phase 152. The filtering may happen inside the decoding loop e.g. in a loop filter. The filtering may be carried out to smooth and correct depth information so that it corresponds better to the appropriate (in terms of visual appearance) depth information associated with the texture pictures… In a joint texture -depth map filtering approach, the filtering of depth images may be applied in the coding loop. In this approach, edge-preserving structural information extracted from the textural/color information may be used to configure the filtering operations over the depth map data. The filtered depth images may be stored as reference pictures for inter and inter-view prediction of other depth images…].
Regarding claim 10, De Silva, Hannuksela and Hannuksela2 teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Further on, Hannuksela teaches or suggests wherein the spatial filter is an edge preserving smoothing filter [See at least Figs. 1a-1b and 4-6, par. 0003, 0008, 0010, 0012, 0035,  0050-0055, 0089, 0092-0096 regarding In a joint texture -depth map filtering approach, the filtering of depth images may be applied in the coding loop. In this approach, edge-preserving structural information extracted from the textural/color information may be used to configure the filtering operations over the depth map data. The filtered depth images may be stored as reference pictures for inter and inter-view prediction of other depth images…]. 
Regarding claim 11, De Silva, Hannuksela and Hannuksela2 teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, De Silva and Hannuksela teach or suggest wherein the apparatus is for decoding the 3D video data using the inter-view prediction[See De Silva: abstract  and Introduction sections regarding method for use in 3D-TV using video codecs. It is implicit the use of a processor for encoding and decoding the 3D video. See Hannuksela: at least Figs. 4-6 par. 0003, 0035, 0089 regarding invention relates to coding for multi-view video coding. Inter-view prediction from a decoded/reconstructed depth image of a reference view may be applied when coding or decoding a depth image in another view… ]. 
Regarding claim 13, De Silva, Hannuksela and Hannuksela2 teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, De Silva and Hannuksela teach or suggest wherein the apparatus is for encoding the 3D video data using the inter-view prediction[See De Silva: abstract  and Introduction sections regarding method for use in 3D-TV using video codecs. It is implicit the use of a processor for encoding and decoding the 3D video. See Hannuksela: at least Figs. 4-6 par. 0003, 0035, 0089 regarding invention relates to coding for multi-view video coding. Inter-view prediction from a decoded/reconstructed depth image of a reference view may be applied when coding or decoding a depth image in another view… ].. 
9.	Claims 8, 12, 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over DE SILVA et al.(DE SILVA et al., "Adaptive sharpening of depth maps for 3D-TV," Electronics Letters, Vol. 46, No. 23, XP6037077, pp. 1-2 (November 11,2010), cited in IDS by Applicant)(hereinafter De Silva) in view of HANNUKSELA et al.(US 2013/0002816 A1)(hereinafter Hannuksela) in further view of HANNUKSELA et al.(US 2015/0304665 A1)(hereinafter Hannuksela2) and in further view of Koo et al.(US 2015/0146103 A1)(hereinafter Koo).
Regarding claims 8 and 27, De Silva, Hannuksela and Hannuksela2 teach all the limitations of claims 1 and 15, and are analyzed as previously discussed with respect to those claims.  
De Silva, Hannuksela and Hannuksela2 do not explicitly disclose wherein the processor is further configured to / further comprising: obtain / obtaining a nearest distance value corresponding to a minimum depth information value and a farthest distance value corresponding to a maximum depth information value according to the pre-determined reference quantization;  wherein the distance information value adaptation function is further based on the nearest distance value and the farthest distance value. 
[See at least par. 0041-0043 regarding a depth picture can be defined as a set of information corresponding to relative numerical values of distances between the camera position and an object on the basis of the camera position. Depth information in the depth picture can be obtained from the Z value of three-dimensional coordinates P=(X, Y, Z) on the camera coordinate system, which corresponds to an arbitrary pixel of a texture picture. Here, the Z value belongs to the real number range and may be quantized into a value belonging to the integer range and used as depth information. For example, the depth information can be quantized as represented by Equation 2 or 3. Here, Zq denotes quantized depth information. Referring to the top view of FIG. 1, Znear may represent the lower limit of the Z coordinate value and Zfar may represent the upper limit of the Z coordinate value. The depth information quantized according to Equation 2 or 3 can have an integer value in the range of 0 to 255.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify De Silva, Hannuksela and Hannuksela2 with Koo teachings by including “wherein the processor is further configured to / further comprising: obtain / obtaining a nearest distance value corresponding to a minimum depth information value and a farthest distance value corresponding to a maximum depth information value according to the pre-determined reference quantization;  wherein the distance information value adaptation function is further based on the nearest distance value and the farthest distance value” because this combination has the benefit of providing a method for depth or distance quantization in 3D video coding [See Koo: at least par. 0041-0043].
Regarding claims 12 and 14, De Silva, Hannuksela and Hannuksela2 teach all the limitations of claims 11 and 13, and are analyzed as previously discussed with respect to those claims.  
De Silva, Hannuksela and Hannuksela2 do not explicitly disclose wherein the processor is configured to obtain / generate encoding side information, wherein the encoding side information comprises information about at least one parameter associated with the processing of the reconstructed distance information value of the reconstructed depth information video coding block associated with the reference view using the distance information value adaptation function to obtain the adapted reconstructed distance information value of the reconstructed depth information video coding block, including a lower depth information value representing a lower limit of the reduced range and an upper depth information value representing an upper limit of the reduced range. 
However, Koo teaches or suggests wherein the processor is configured to obtain / generate encoding side information, wherein the encoding side information comprises information about at least one parameter associated with the processing of the reconstructed distance information value of the reconstructed depth information video coding block associated with the reference view using the distance information value adaptation function to obtain the adapted reconstructed distance information value of the reconstructed depth information video coding block, including a lower depth information value representing a lower limit of the reduced range and an upper depth information value representing an upper limit of the reduced range[See at least par. 0041-0043 regarding a depth picture can be defined as a set of information corresponding to relative numerical values of distances between the camera position and an object on the basis of the camera position. Depth information in the depth picture can be obtained from the Z value of three-dimensional coordinates P=(X, Y, Z) on the camera coordinate system, which corresponds to an arbitrary pixel of a texture picture. Here, the Z value belongs to the real number range and may be quantized into a value belonging to the integer range and used as depth information. For example, the depth information can be quantized as represented by Equation 2 or 3. Here, Zq denotes quantized depth information. Referring to the top view of FIG. 1, Znear may represent the lower limit of the Z coordinate value and Zfar may represent the upper limit of the Z coordinate value. The depth information quantized according to Equation 2 or 3 can have an integer value in the range of 0 to 255.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify De Silva, Hannuksela and Hannuksela2 with Koo teachings by including “wherein the processor is configured to obtain / generate encoding side information, wherein the encoding side information comprises information about at least one parameter associated with the processing of the reconstructed distance information value of the reconstructed depth information video coding block associated with the reference view using the distance information value adaptation function to obtain the adapted reconstructed distance information value of the reconstructed depth information video coding block, including a lower depth information value representing a lower limit of the reduced range and an upper depth information value representing an upper limit of the reduced range” because this combination has the benefit of providing a method for depth or distance quantization in 3D video coding [See Koo: at least par. 0041-0043].
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/Ana Picon-Feliciano/           Examiner, Art Unit 2482  



/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482